DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claims 2, 4-5, 7-10 and 12-14 are cancelled.  
New claims 18-19 have been added.
Claims 1, 3, 6, 11 and 15-19 are pending.

The specification and claims have been amended "orthographic projections of the slits" into "orthogonal projections of the slits", which can be created by any thickness of the common electrode.

Jeon or Hibayashi et al. also disclose the amended features of claim 1: “an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units, each column of sub-pixel units have a same color”, or “an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units, each row of sub-pixel units have a same color”,  which may be obviously rejected over Jeon (US20050122446) or Hibayashi et al. (US 20140267955) in view of the secondary reference Zhou et al. (US 20170278903).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6, 11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US20050122446) in view of Suwa et al. (US20130010244) and Zhou et al. (US 20170278903).

    PNG
    media_image1.png
    455
    391
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    412
    736
    media_image2.png
    Greyscale

Regard claims 1 and 11, Jeon discloses a display device comprising the display panel, wherein the display panel comprises:
a color filter substrate 170, 
an array substrate 180 disposed opposite to the color filter substrate, and 
a liquid crystal layer 108 disposed between the color filter substrate and the array substrate, 
wherein 
the array substrate 180 includes a plurality of pixel electrodes 112; 
the color filter substrate 170 includes a common electrode layer 106a disposed opposite to the plurality of pixel electrodes and an upper transparent substrate 100 disposed over the common electrode layer,  
the common electrode layer is provided with a plurality of slits, 
orthogonal projections [any thickness of the common electrode may create the orthogonal projections] of the slits on the upper transparent substrate 100 are within an opaque region of the array substrate [a light blocking area 145 with a black matrix layer], and 
orthogonal projections of slits in two adjacent rows on the upper transparent substrate 100 are separated by at least two rows of sub-pixel units; or orthogonal projections of slits in two adjacent columns on the upper transparent substrate are separated by at least two columns of sub-pixel units; 
the orthogonal projections of the slits on the upper transparent substrate each are in a shape of a rectangle (see Figs. 1-2); 
wherein in a case where 
the orthogonal projections of the slits in two adjacent rows on the upper transparent substrate are separated by at least two rows of sub-pixel units, a number of slits in each row is the same as a number of sub-pixel units in a row, and slits in each column are in a same column as sub-pixel units in a corresponding column (see Fig. 1); 
an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units, or 
wherein in a case where 
the orthogonal projections of the slits in two adjacent columns on the upper transparent substrate are separated by at least two columns of sub-pixel units, a number of slits in each column is the same as a number of sub-pixel units in a column, and slits in each row are in a same row as sub-pixel units in a corresponding row (see Fig. 1); 
an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units.  

in a case where no voltages are applied to the pixel electrodes and the common electrode layer, liquid crystal molecules in the liquid crystal layer are arranged perpendicular to the pixel electrodes; (2) each column of sub-pixel units have a same color or each row of sub-pixel units have a same color.

Suwa et al. teach the display device (1) in a case where no voltages are applied to the pixel electrodes and the common electrode layer, liquid crystal molecules [Vertical Alignment] in the liquid crystal layer are arranged perpendicular to the pixel electrodes.

    PNG
    media_image3.png
    344
    479
    media_image3.png
    Greyscale

Zhou et al. teach the display device, wherein (2) each column of sub-pixel units 123 have a same color or each row of sub-pixel units 123 have a same color.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jeon disclosed with in a case where no voltages are applied to the pixel electrodes and the common electrode layer, liquid crystal molecules in the liquid crystal layer are arranged perpendicular to the pixel electrodes for realizing wider viewing angle in the VA mode as compared with the TN mode [0003] as Suwa et al. taught; (2) each column of sub-pixel units have a same color or each row of sub-pixel units have a same color for promoting transmittance of a center region of the display  panel and fulfill the aims of promoting brightness of the center region and reducing power consumption [0003], [0036] and for reducing power consumption on the basis of ensuring reasonable image uniformity [0040] as Zhou et al. taught.

along locations of a granular light-blocking spacers 110].  

Regard to claim 6, Jeon discloses the display panel further comprising a planarization layer [an overcoating layer 105] disposed over the common electrode layer 106a, and a black matrix 102a and a color filter layer 104a disposed over the planarization layer, wherein, the upper transparent substrate 100 is disposed over the black matrix 102a and the color filter layer 104a, the orthogonal projections of the slits [as shown in Fig. 3 above] on the upper transparent substrate are within an orthogonal projection of the black matrix on the upper transparent substrate.  

Regard to claim 15, Jeon discloses the display panel, wherein a slit of the plurality of slits is located over a gap between corresponding two adjacent pixel electrodes 112.  

Regard to claim 17, Jeon discloses the display panel, wherein the opaque region 145 of the color filter substrate is within the orthogonal projections of the black matrix 102a on the upper transparent substrate.   

Regard to claim 18, Jeon discloses the display panel, wherein a length of a long side of each slit is equal to a width of a corresponding sub-pixel unit in a row direction [nearly same width of the black matrix (see Fig. 3)].  

Regard to claim 19, Jeon discloses the display panel, wherein a length of a long side of each slit is equal to a width of a corresponding sub-pixel unit in a column direction [nearly same width of the black matrix (see Fig. 3)].   

2.	Claims 1, 3, 6, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hibayashi et al. (US 20140267955) in view of Zhou et al. (US 20170278903).

    PNG
    media_image4.png
    383
    539
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    377
    507
    media_image5.png
    Greyscale

Regard claims 1 and 11, Hibayashi et al. disclose a display device comprising the display panel, wherein the display panel comprises: 
a color filter substrate [a counter substrate 5], 
an array substrate [an array substrate 4] disposed opposite to the color filter substrate, and 
a liquid crystal layer 6 disposed between the color filter substrate and the array substrate, 
wherein 
the array substrate includes a plurality of pixel electrodes [pectinate or striped pixel electrodes 3a, 3b and light-guiding electrodes 3c, 3d]; 
the color filter substrate 5 includes a common electrode layer disposed opposite to the plurality of pixel electrodes and an upper transparent substrate disposed over the common electrode layer, 
in a case where no voltages are applied to the pixel electrodes and the common electrode layer, liquid crystal molecules in the liquid crystal layer are arranged perpendicular to the pixel electrodes [0072] see Fig. 2; 
the common electrode layer [counter electrodes 16a to 16d as common electrodes] is provided with a plurality of slits, 
orthogonal projections [any thickness of the common electrode may create the orthogonal projections] of the slits on the upper transparent substrate are within an opaque region of the array substrate, and 
orthogonal projections of slits in two adjacent rows on the upper transparent substrate are separated by at least two rows of sub-pixel units; or orthogonal projections of slits in two adjacent columns on the 
the orthogonal projections of the slits on the upper transparent substrate each are in a shape of a rectangle; 
wherein in a case where 
the orthogonal projections of the slits in two adjacent rows on the upper transparent substrate are separated by at least two rows of sub-pixel units, a number of slits in each row is the same as a number of sub-pixel units in a row, and slits in each column are in a same column as sub-pixel units in a corresponding column; 
an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units; or 
wherein in a case where 
the orthogonal projections of the slits in two adjacent columns on the upper transparent substrate are separated by at least two columns of sub-pixel units, a number of slits in each column is the same as a number of sub-pixel units in a column, and slits in each row are in a same row as sub-pixel units in a corresponding row; 
an extending direction of a long side of each slit is perpendicular to an extending direction of the sub-pixel units, and in the extending direction of the sub-pixel units.  

Hibayashi et al. fail to disclose the display device, wherein each column of sub-pixel units have a same color or each row of sub-pixel units have a same color.

    PNG
    media_image3.png
    344
    479
    media_image3.png
    Greyscale

each column of sub-pixel units 123 have a same color or each row of sub-pixel units 123 have a same color.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hibayashi et al. disclosed with the display device, wherein each column of sub-pixel units have a same color or each row of sub-pixel units have a same color for promoting transmittance of a center region of the display  panel and fulfill the aims of promoting brightness of the center region and reducing power consumption [0003], [0036] and for reducing power consumption on the basis of ensuring reasonable image uniformity [0040] as Zhou et al. taught.

Regard to claim 3, Hibayashi et al. disclose the display panel, wherein a long side of each slit is parallel to a side of a corresponding sub-pixel unit in a row direction, or a long side of the each slit is parallel to a side of a corresponding sub-pixel unit in a column direction as Figs. 3 and 12 shown.  

Regard to claim 6, Hibayashi et al. disclose the display panel further comprising a planarization layer 15 disposed over the common electrode layer 16/42, and a black matrix BM1/BM2 and a color filter layer 14 disposed over the planarization layer 15, wherein, the upper transparent substrate 13 is disposed over the black matrix BM1/BM2 and the color filter layer 14, the orthogonal projections of the slits on the upper transparent substrate are within an orthogonal projection of the black matrix BM1 on the upper transparent substrate.  

Regard to claim 15, Hibayashi et al. disclose the display panel, wherein a silt of the plurality of slits is located over a gap between corresponding two adjacent pixel electrodes as shown in Fig. 9.  
Regard to claim 16, Hibayashi et al. disclose the display panel, wherein a size of the slit is greater than a size of the gap between the corresponding two adjacent pixel electrodes.  


Regard to claim 18, Hibayashi et al. disclose the display panel, wherein a length of a long side of each slit is equal to a width of a corresponding sub-pixel unit in a row direction.

Regard to claim 19, Hibayashi et al. disclose the display panel, wherein a length of a long side of each slit is equal to a width of a corresponding sub-pixel unit in a column direction.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871